Citation Nr: 1341700	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and J.G.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1943 to January 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In June 2013, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  In July 2013, the case was remanded for additional development.

The Veteran had also initiated an appeal of whether the reduction from 60 percent to 40 percent for bilateral hearing loss, effective June 1, 2011, was proper.  An October 2013 rating decision determined that such reduction was not proper, and restored the rating for bilateral hearing loss to 60 percent, effective June 1, 2011.  Consequently, this matter is no longer before the Board.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran contends that he is entitled to a TDIU as a result of the cumulative impact that his service-connected disabilities have on his employability.

The Veteran's service-connected disabilities include: bilateral hearing loss (rated 60 percent); posttraumatic stress disorder (PTSD) (rated 30 percent); scar, left thigh, residual shrapnel wound with small retained foreign body (rated 10 percent); tinnitus (rated 10 percent); hemorrhoidectomy (rated 0 percent); and scar residual, status post hemorrhoidectomy (rated 0 percent).  Such disabilities have resulted in a combined rating of 80 percent disabling from July 2008.

On September 2013 VA examination for PTSD, the examiner (a psychologist) noted that the Veteran showed a high level of distress associated with his PTSD alone that would be expected to result in occupational and social impairment with deficiencies in occupational, educational, and most social areas; despite this, however, the examiner noted that the Veteran had retired after a successful and long period of occupational functioning, which was an indication of his strong resiliency in spite of high distress.

On September 2013 VA examination for muscle injuries, scars, and rectum/anus, the examiner (a physician assistant) indicated that the Veteran's left thigh muscle injury, left thigh scar, and hemorrhoid condition all impacted on his ability to work.  Regarding the left thigh muscle injury, he had a reduction in ability to lift and carry, walk, jog, run, and bend from the knees repetitively.  Regarding the left thigh scar, he could not sit for more than 30 minutes without being required to change body position due to scar pain.  Regarding the hemorrhoid condition, during a hemorrhoid flare, he had difficulty sitting for more than 15 minutes.  The examiner noted that the Veteran has a 6th grade education, was employed as a carpenter from 1946 until 1986, and had had no form of employment in the last 12 months.  The examiner opined that, disregarding the Veteran's age and all nonservice-connected conditions, and based solely on his service-connected conditions of Muscle Group XIII injury, scar, and hemorrhoids, the Veteran could not lift and carry more than 25 pounds repetitively, push or pull more than 50 pounds repetitively, climb more than two flights of stairs, bend from the knee repetitively, squat repetitively, walk more than one-quarter of a mile, walk without a cane, stand for more than 30 minutes, or sit for more than 30 minutes; he must also change his body position every 15 minutes.  The examiner also opined that, disregarding the Veteran's age and all nonservice-connected conditions, and based solely on his service-connected conditions of Muscle Group XIII injury, scar, and hemorrhoids, the Veteran had no limitations on gripping, grasping, reaching over his head, and keyboarding.

On VA examination in September 2013 for hearing loss and tinnitus, the examiner (an audiologist) indicated that neither the Veteran's bilateral hearing loss nor his tinnitus impacted ordinary conditions of daily life, including ability to work.  Regarding how the Veteran's hearing loss and tinnitus might affect physical and sedentary employment, the examiner noted, "The [V]eteran's hearing loss and tinnitus should not be a barrier to a wide range of employment settings.  Many individuals with the [V]eteran's degree of hearing loss, or worse, function well in many occupational settings.  This is not to say that the [V]eteran's hearing loss and tinnitus would not cause some problems depending on the vocation.  He may have trouble working well in very noisy environments, and in environments which require him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical VBA asked equipment or other "beeps and pings").  This opinion is made in regards to the [V]eteran's hearing loss and tinnitus and does not address the difficulties posed by his other disabilities."

Unfortunately, despite these three separate examinations, leave unanswered what is  the cumulative impact that the Veteran's service-connected disabilities would be expected to have on his employability (disregarding the effects of any disabilities that are not service-connected).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran to be examined by an appropriate physician to assess the cumulative impact that his service-connected disabilities would be expected to have on his employability (disregarding his age or the effects of any disabilities that are not service-connected).  The Veteran's entire record (to include the Veteran's electronic VBMS file with this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record (to include this remand) and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please discuss the functional limitations associated with, and expected impact on employment resulting from, each of the Veteran's service-connected disabilities (bilateral hearing loss, rated 60 percent; PTSD, rated 30 percent; scar, left thigh, residual shrapnel wound with small retained foreign body, rated 10 percent; tinnitus, rated 10 percent; hemorrhoidectomy, rated 0 percent; and scar residual, status post hemorrhoidectomy, rated 0 percent).

(b) Please discuss the functional limitations associated with, and expected impact on employment resulting from, the Veteran's service-connected disabilities cumulatively.  It should be noted that the Veteran's employment experience has been described as a carpenter for 40 years, and that he has only a 6th grade education.

(c) Please opine whether the Veteran's service-connected disabilities, considered together, render him incapable of participating in any gainful employment consistent with his education and work experience.  Please identify(provide examples of)  the types of employment, if any, that would not be inconsistent with/precluded by the cumulative functional limitations due to the service-connected disabilities and those types of employment, if any, that remain feasible despite the disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

2.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by the additional evidence received, and then readjudicate the claim for a TDIU rating.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

